Appeal by the defendant, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Tomei, J.), dated April 18, 2012, as, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly designated the defendant a level three sex offender. Contrary to the defendant’s contention, the Supreme Court properly determined that the assessment of 15 points under risk factor 11, based on a history of drug or alcohol abuse, was supported by clear and convincing evidence (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 15 [2006]; People v Geehreng, 101 AD3d 975 [2012]; People v Fryer, 101 AD3d 835 [2012]; People v Finizio, 100 AD3d 977, 978 [2012]). Rivera, J.P., Dillon, Roman and Miller, JJ., concur.